     Case 8:20-cv-02030-JLS-KES Document 33 Filed 04/21/21 Page 1 of 14 Page ID #:172



 I     LAURENCE C. OSBORN, BAR ID ##155209
       losbornibknlawvers .com
 2     PHILLTP A. BAI<ER, BAR ID #169571
       pbakerIbknlawyers. corn
 3     BAKER, KEENER & NAHRA, LLP
       633 West 5th Street, Suite 5500
 4     Los Angeles, California 90071
       Telephone: (213) 241-0900
 5     Facsimile: (213) 241-0990
 6     Attorneys for Defendants
       TRICAM INDUSTRIES, INC.; HOME
 7     DEPOT U.S.A., INC.
 8
 9                                        UNITED STATES DISTRICT COURT
10                CENTRAL DISTRICT OF CALIFORNIA                  -   SOUTHERN DIVISION (Santa Ana)
11
12     MARK LINDNER,                                           Case No.: 8:20-cv-02030 JLS(KESx)
13                        Plaintiff,                           Complaint Filed:            09-15-2020
14     vs.                                                     STIPULATED PROTECTIVE ORDER
15     HOME DEPOT U.S.A.. INC.; TRICAM
       INDUSTRIES. INC.: LYNN PEREZ; and
16     DOES1to5O,
17                        Defendants.
18
19     1.          A.     PURPOSES AND LIMITATIONS
20                 Discovery’ in this action is likely to involve production of confidential, proprietary, or
21     private information for which special protection from public disclosure and from           use for any

22     purpose other than         prosecuting   this litigation may be warranted. Accordingly. the parties
23     hereby stipulate      to   and petition the Court to enter the following Stipulated Protective Order.
24     The parties acknowledge that this Order does not confei- blanket protections on all disclosures
25     or responses to discovery and that the protection it affords from public disclosure and use
26     extends only to the limited information or items that are entitled to confidential treatment under
27     the applicable legal principles. The parties further acknowledge, as set forth        in Section   12.3,
28     below, that this Stipulated Protective Order does not entitle them to file confidential
        68 4 000 MO 4




                                                STIPULATED PROTECTIVE ORDER
     Case 8:20-cv-02030-JLS-KES Document 33 Filed 04/21/21 Page 2 of 14 Page ID #:173



 I     information under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed
 2     and the standards that will be applied when a party seeks permission from the court to file
 3     material under seal.
 4                 B.     GOOD CAUSE STATEMENT
 5                 This action is likely to involve trade secrets, and other valuable research, development,
 6     commercial, financial, technical and/or proprietary information for which special protection
 7     from public disclosure and from use for any purpose other than prosecution of this action is
 $     warranted. Such confidential and proprietary materials and information consist of, among other
 9     things, confidential business or financial information, personal financial information,
10     information regarding confidential business practices, or other confidential research,
11     development, testing, designs, or commercial information (including information implicating
12     privacy rights of third parties), information otherwise generally unavailable to the public. or
13     which may be privileged or otherwise protected from disclosure under state or federal statutes,
14     court rules, case decisions, or common law. Accordingly, to expedite the flow of information,
15     to facilitate the prompt resolution of disputes over confidentiality of discovery materials, to
16     adequately protect information the parties are entitled to keep confidential, to ensure that the
17     parties are permitted reasonable necessary uses of such material in preparation for and in the
18     conduct of trial, to address their handling at the end of the litigation, and serve the ends of
19     justice, a protective order for such information is justified in this matter. It is the intent of the
20     parties that information will not be designated as confidential for tactical reasons and that
21     nothing be so designated without a good faith belief that it has been maintained in a
22     confidential. non-public manner, and there is good cause why it should not he part of the public
23     record of this case.
24     2.          DEFINITIONS
25                 2.1   Action: [this pending federal lawsuit].
26                 2.2    Challenging Party: A Party or Non-Party that challenges the designation of
27     information or items under this Order.
2$
       I I684QOOOOI4

                                                          -2-
                                            STIPULATED PROTECTIVE ORDER
     Case 8:20-cv-02030-JLS-KES Document 33 Filed 04/21/21 Page 3 of 14 Page ID #:174




 1                    2.3    “CONFIDENTIAL” Information or Items: information (regardless of how it is
 2     generated, stored, or maintained) or tangible things that qualify for protection under federal
 3     Rule of Civil Procedure 26(c), and as specified above in the Good Cause Statement.
 4                    2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their support
 5     staff).
 6                    2.5    Designating Party: A Party or Non-Party that designates information or items
 7     that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
 8                    2.6    Disclosure or Discovery Material: all items or information, regardless of the
 9     medium or manner in which it is generated, stored, or maintained (including, among other
10     things, testimony, transcripts, and tangible things), that are produced or generated in
11     disclosures or responses to discovery in this matter.
12                   2.7     Expert: a person with specialized knowledge or experience in a matter pertinent
13     to the litigation who has been retained by a Party or its counsel to serve as an expert witness or
14     as a consultant in this Action.
15                   2.8     House Counsel: attorneys who are employees of a party to this Action. House
16     Counsel does not include Outside Counsel of Record or any other outside counsel.
17                   2.9     Non-Party: any natural person, partnership, corporation, association, or other
18     legal entity not named as a Party to this action.
19                   2.10    Outside Counsel of Record: attorneys who are not employees of a party to this
20     Action but are retained to represent or advise a party to this Action and have appeared in this
21     Action on behalf of that party or are affiliated with a law firm which has appeared on behalf of
22     that party and includes support staff.
23                   2.1 1   Party: any party to this Action. including all of its officers, directors. employees.
24     consultants. retained experts. and Outside Counsel of Record (and their support staffs).
25                   2.12    Producing Party: A Party or Non-Party that produces Disclosure or Discovery
26     Material in this Action.
27                   2.13    Professional Vendors: persons or entities that provide litigation support services
28     (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and
       I 16S-IOO(l-0014




                                                STiPULATED PROTECTIVE ORDER
     Case 8:20-cv-02030-JLS-KES Document 33 Filed 04/21/21 Page 4 of 14 Page ID #:175



 1     organizing, storing, or retrieving data in any form or medium) and their employees and
 2     subcontractors.
 3                2.14   Protected Material: any Disclosure or Discovery Material that is designated as
 4     “CONFIDENTIAL.”
 5                2.15   Receiving Party: A Party that receives Disclosure or Discovery Material from a
 6     Producing Party.
 7     3.         SCOPE
 8                The protections conferred by this Stipulation and Order cover not only Protected
 9     Material (as defined above), but also (1) any information copied or extracted from Protected
10     Material; (2) all copies, excerpts, summaries, or compilations of Protected Material; and (3)
11     any testimony, conversations, or presentations by Parties or their Counsel that might reveal
12     Protected Material.
13               Any use of Protected Material at trial shall be governed by the orders of the trial judge.
14     This Order does not govern the use of Protected Material at trial.
15     4.         DURATION
16               Even after final disposition of this litigation, the confidentiality obligations imposed by
17     this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court
1$     order otherwise directs. Final disposition shall be deemed to be the later of(l) dismissal of all
19     claims and defenses in this Action, with or without prejudice; and (2) final judgment herein
20     after the completion and exhaustion of all appeals, rehearings, rernands, trials, or reviews of
21     this Action, including the time limits for filing any motions or applications for extension of
22     time pursuant to applicable law.

23     5.        DESIGNATING PROTECTED MATERIAL
24                5.1    Exercise   of   Restraint and Care in Designating Material for Protection. Each Party

25     or Non-Party that designates information or items for protection under this Order must take
26     care to limit any such designation to specific material that qualifies under the appropriate
27     standards. The Designating Party must designate for protection only those parts of material,
28     documents, items, or oral or        written communications   that qualify so that other portions of the
        I684OOOQOI4

                                                            -4-
                                               STIPULATED PROTECTIVE ORDER
     Case 8:20-cv-02030-JLS-KES Document 33 Filed 04/21/21 Page 5 of 14 Page ID #:176



 1     material, documents, items, or communications for which protection is not warranted are not
 2     swept unjustiflably within the ambit of this Order.
 3                  Mass, indiscriminate, or routinized designations are prohibited. Designations that are
 4     shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
 5     unnecessarily encumber the case development process or to impose unnecessary expenses and
 6     burdens on other parties) may expose the Designating Party to sanctions.
 7                  If it comes to a Designating Party’s attention that information or items that it designated
 $     for protection do not qualify for protection, that Designating Party must promptly notify all
 9     other Parties that it is withdrawing the inapplicable designation.
10                  5.2    Manner and Timing of Designations. Except as otherwise provided in this Order
11     (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,
12     Disclosure or Discovery’ Material that qualifies for protection under this Order must be clearly
13     so designated before the material is disclosed or produced.
14     Designation in conformity with this Order requires:
15                         (a) for information in documentary form (e.g., paper, or electronic documents,
16     but excluding transcripts of depositions or other pretrial or trial proceedings), that the
17     Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
18     “CONFIDENTIAL legend”), to each page that contains protected material. If only a portion or
19     portions of the material on a page qualifies for protection, the Producing Party also must
20     clearly identify the protected portion(s) (e.g., by making appropriate markings in the margins).
21                 A Party or Non-Party that makes original documents available for inspection need not
22     designate them for protection until after the inspecting Party has indicated which documents it
23     would like copied and produced. During the inspection and before the designation, all of the
24     material made available for inspection shall be deemed “CONFIDENTIAL.” After the
25     inspecting Party has identified the documents it wants copied and produced. the Producing
26     Party must determine which documents. or portions thereof, qualify for protection under this
27     Order. Then, before producing the specified documents, the Producing Party must affix the
28     “CONFIDENTIAL legend” to each page that contains Protected Material. If only a portion or
       I I68-4OOOOOI4

                                                            -5-
                                              STIPULATED PROTECTIVE ORDER
     Case 8:20-cv-02030-JLS-KES Document 33 Filed 04/21/21 Page 6 of 14 Page ID #:177



 1     portions of the material on a page qualifies for protection, the Producing Party also must
 2     clearly identify the protected portion(s) (e.g., by making appropriate markings in the margins).
 3                      (b)    for testimony given in depositions that the Designating Party identify the
 4     Disclosure or Discovery Material on the record, before the close of the deposition all protected
 5     testimony.
 6                      (c)    for information produced in some form other than documentary and for
 7     any other tangible items, that the Producing Party affix in a prominent place on the exterior of
 $     the container or containers in which the information is stored the legend “CONFIDENTIAL.”
 9     If only a portion or portions of the information warrants protection, the Producing Party, to the
10     extent practicable, shall identify the protected portion(s).
11                5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
12     designate qualified information or items does not, standing alone, waive the Designating
13     Party’s right to secure protection under this Order for such material. Upon timely correction of

14     a designation, the Receiving Party must make reasonable efforts to assure that the material is
15     treated in accordance with the provisions of this Order.
16     6.         CHALLENGING CONFIDENTIALITY DESIGNATIONS
17                6.1   Timing of Challenges. Any Party or Non-Party may challenge a designation of
1$     confidentiality at any time that is consistent with the Court’s Scheduling Order.
19                6.2   Meet and Confer. The Challenging Party shall initiate the dispute resolution
20     process under Local Rule 37.1 et seq. or follow the procedures for informal, telephonic
21     discovery hearings on the Court’s website.
22                6.3 The burden of persuasion in any such challenge proceeding shall be on the
23     Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to
24     harass or impose unnecessary expenses and burdens on other parties) may expose the
25     Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn the
26     confidentiality designation, all parties shall continue to afford the material in question the level
27     of protection to which it is entitled under the Producing Party’s designation until the Court
28     rules on the challenge.
        6$-4QOOOOI3

                                                         -6-
                                           STIPULATED PROTECTIVE ORDER
     Case 8:20-cv-02030-JLS-KES Document 33 Filed 04/21/21 Page 7 of 14 Page ID #:178



 1     7.        ACCESS TO AND USE OF PROTECTED MATERIAL
 2               7.1   Basic Principles. A Receiving Party may use Protected Material that is disclosed
 3     or produced by another Party or by a Non-Party in connection with this Action only for
 4     prosecuting, defending, or attempting to settle this Action. Such Protected Material may be
 5     disclosed only to the categories of persons and under the conditions described in this Order.
 6     When the Action has been terminated, a Receiving Party must comply with the provisions of
 7     section 13 below (FINAL DISPOSITION).
 $               Protected Material must be stored and maintained by a Receiving Party at a location and
 9     in a secure manner that ensures that access is limited to the persons authorized under this
10     Order.
11               7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
12     ordered by the court or permitted in writing by the Designating Party, a Receiving Party may
13     disclose any information or item designated “CONFIDENTIAL” only to:
14                     (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well as
15     employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose
16     the information for this Action; (h)the officers, directors, and employees (including House
17     Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this Action:
1$                     (c)    Experts (as defined in this Order) of the Receiving Party to whom
19     disclosure is reasonably necessary for this Action and who have signed the “Acknowledgment
20     and Agreement to Be Bound” (Exhibit A);
2I                     (U)    the court and its personnel;
22                     (e)    court reporters and their staff;
23                     (f)    professional jury or trial consultants. mock   jurors.   and Professional
24     Vendors to Wilom disclosure is reasonably necessary for this Action and who have signed the
25     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
26     (g)the author or recipient of a document containing the information or a custodian or other
27     person who otherwise possessed or knew the information;
2$
        I681OQOOW3

                                                         -7-
                                          STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-02030-JLS-KES Document 33 Filed 04/21/21 Page 8 of 14 Page ID #:179




 1                        (h)    during their depositions, witnesses, and attorneys for witnesses, in the
 2   Action to whom disclosure is reasonably necessary provided: (1) the deposing party requests
 3   that the witness sign the form attached as Exhibit I hereto; and (2) they will not be permitted to
 4   keep any confidential information unless they sign the "Acknowledgment and Agreement to
 5   Be Bound" (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the
 6   court. Pages of transcribed deposition testimony or exhibits to depositions that reveal Protected
 7   Material may be separately bound by the court reporter and may not be disclosed to anyone
 8   except as permitted under this Stipulated Protective Order; and
 9                        (i)    any mediator or settlement officer, and their supporting personnel,
10   mutually agreed upon by any of the parties engaged in settlement discussions.
11   8.            PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
12                 LITIGATION
13                 If a Party is served with a subpoena or a comi order issued in other litigation that
14   compels disclosure of any information or items designated in this Action as
15   "CONFIDENTIAL," that Party must:
16                        (a)    promptly notify in writing the Designating Party. Such notification shall
17   include a copy of the subpoena or court order;
18                        (b)    promptly notify in writing the party who caused the subpoena or order to
19   issue in the other litigation that some or all of the material covered by the subpoena or order is
20   subject to this Protective Order. Such notification shall include a copy of this Stipulated
21   Protective Order; and
22                        (c)    cooperate with respect to all reasonable procedures sought to be pursued
23   by the Designating Party whose Protected Material may be affected.
24                 If the Designating Party timely seeks a protective order, the Party served with the
25   subpoena or com1 order shall not produce any information designated in this action as
26   "CONFIDENTIAL" before a determination by the court from which the subpoena or order
27   issued, unless the Party has obtained the Designating Party's permission. The Designating
28   Party shall bear the burden and expense of seeking protection in that comi of its confidential
     1 I 68-4000-0014
                                                           -8-
                                             STIPULATED PROTECTIVE ORDER
     Case 8:20-cv-02030-JLS-KES Document 33 Filed 04/21/21 Page 9 of 14 Page ID #:180



 I     material and nothing in these provisions should be construed as authorizing or encouraging a
 2     Receiving Party in this Action to disobey a lawful directive from another court.
 3     9.          A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
 4     THIS LITIGATION
 5                     (a)   The terms of this Order are applicable to information produced by anon-
 6     Party in this Action and designated as “CONFIDENTIAL.” Such information produced by
 7     Non-Parties in connection with this litigation is protected by the remedies and relief provided
 8     by this Order. Nothing in these provisions should be construed as prohibiting a Non-Party from
 9     seeking additional protections.
10                     (b)   In the event that a Party is required, by a valid discovery request, to
ii     produce a Non-Party’s confidential information in its possession, and the Party is subject to an
12     agreement with the Non-Party not to produce the Non-Party’s confidential information, then

13     thePartyshall:
14                           (1)    promptly noti in writing the Requesting Party and the Non-Party
15     that some or all of the information requested is subject to a confidentiality agreement with a
16     Non-Party;
17                           (2)    promptly provide the Non-Party with a copy of the Stipulated
18     Protective Order in this Action, the relevant discovery request(s), and a reasonably specific
19     description of the information requested; and
20                           (3)    make the information requested available for inspection by the
21     Non-Party, if requested.
22                     (c)   If the Non-Party fails to seek a protective order from this court within 14
23     days of receiving the notice and accompanying information, the Receiving Party may produce
24     the Non-Party’s confidential information responsive to the discovery request. if the Non-Party
25     timely seeks a protective order. the Receiving Party shall not prodice any information in its
26     possession or control that is subject to the confidentiality agreement with the Non-Party before
27     a determination by the court. Absent a court order to the contrary, the Non-Party shall hear the
22     burden and expense of seeking protection in this court of its Protected Material.
       I I6-4OOOOOI4

                                                       -9-
                                         STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-02030-JLS-KES Document 33 Filed 04/21/21 Page 10 of 14 Page ID #:181



 1   10.            UNAUTHORIZED DISCLOSURE Of PROTECTED MATERIAL
 2                  If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
 3   Material to any person or in any circumstance not authorized under this Stipulated Protective
 4   Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the
 5   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
 6   Protected Material, (c) inform the person or persons to whom unauthorized disclosures were
 7   made of all the terms of this Order, and (d) request such person or persons to execute the
 8   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.
 9   11.            INADVERTENT PRODUCTION Of PRIVILEGED OR OTHERWISE PROTECTED
10                  MATERIAL
11                  When a Producing Party gives notice to Receiving Parties that certain inadvertently
12   produced material is subject to a claim of privilege or other protection, the obligations of the
13   Receiving Parties are those set forth in federal Rule of Civil Procedure 26(b)(5)(B). This
14   provision is not intended to modify whatever procedure may be established in an c-discovery
15   order that provides for production without prior privilege review. Pursuant to federal Rule of
16   Evidence 5 02(d) and (e). insofar as the parties reach an agreement on the effect of disclosure of
17   a communication or information covered by the attorney-client privilege or work product
18   protection, the parties may incorporate their agreement in the stipulated protective order
19   submitted to the court.
20   12.           MISCELLANEOUS
21                  12.1   Right to Further Relief Nothing in this Order abridges the right of any person to
22   seek its modification by the Court in the future.

23                  12.2   Right to Assert Other Objections. 3y stipulating to the entry of this Protective
24   Order no Party waives any right it otherwise would have to object to disclosing or producing

25   any information or item on any ground not addressed in this Stipulated Protective Order.
26   Similarly, no Party waives any right to object on any ground to use in evidence of any of the
27   material covered by this Protective Order.
28
     I 1611-1000-0014

                                                           -10-
                                             STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-02030-JLS-KES Document 33 Filed 04/21/21 Page 11 of 14 Page ID #:182



               12.3   Filing Protected Material. A Party that seeks to file under seal any Protected
 2   Material must comply with Civil Local Rule 79-5. Protected Material may only be filed under
 3   seal pursuant to a court order authorizing the sealing of the specific Protected Material at issue.
 4   If a Party’s request to file Protected Material under seal is denied by the court, then the
 5   Receiving Party may file the information in the public record unless otherwise instructed by
 6   the court.
 7   13.       FINAL DISPOSITION
 $             After the final disposition of this Action, as defined in paragraph 4, within 60 days of a
 9   written request by the Designating Party, each Receiving Party must return all Protected
10   Material to the Producing Party or destroy such material. As used in this subdivision, “all
11   Protected Material” includes all copies, abstracts, compilations, summaries, and any other
12   format reproducing or capturing any of the Protected Material. Whether the Protected Material
13   is returned or destroyed, the Receiving Party must submit a written certification to the
14   Producing Party (and, if not the same person or entity, to the Designating Party) by the 60 day
15   deadline that (1) identifies (by category, where appropriate) all the Protected Material that was
16   returned or destroyed and (2)affinTls that the Receiving Party has not retained any       copies,

17   abstracts, compilations, summaries or any other format reproducing or capturing any of the
18   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival
19   copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
20   memoranda, correspondence, deposition        and   trial exhibits, expert reports, attorney work
21   product, and consultant and expert work product, even if such materials contain Protected
22   Material. Any such archival copies that contain or constitute Protected Material remain subject
23   to this Protective Order   as   set forth in Section 4 (DURATION).
24   14.       Any violation of this Order may be punished by any and all appropriate measures
25   inciciding, without   limitation, contempt proceedings    and/or monetary sanctions.
26   I/I
27   /7/
28   /7/
      6-4OOOOOl4

                                                        -11-
                                          STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-02030-JLS-KES Document 33 Filed 04/21/21 Page 12 of 14 Page ID #:183



 I   IT IS SO STIPULATED, THROUGH COUNSEL Of RECORD.
 2

 3   DATED:
 4   THE TORKZADEH LAW FIRM

 5flf
 6   1ZATORKZADEH
     EUGENIA STEELE
 7   JEFF CRIS SMAN
     Attorneys for Plaintiff
 8   MARK LINDNER


10 DATED: 4/15/202 1
ii      ,KNER&NAHRA, LLP



     LAURENCE C. OSBORN
14   PHILLIP A. BAKER
     Attorneys for Defendant
15   TRICAM INDUSTRIES. INC. and HOME DEPOT U.S.A., INC.
16
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED:
17
18
19
           April 21, 2021
     DATED:_________________
20

21
V)



23
     HON. KAREN E. SCOTT
24
     United States Magistrate Judge
25

26
27

28
     I 168-401)0-0014

                                                 -   12-
                                      STIPULATED PROTECTIVE ORDER
    Case 8:20-cv-02030-JLS-KES Document 33 Filed 04/21/21 Page 13 of 14 Page ID #:184



                                                           EXHIBIT A
    2                           ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3
    4                  I,                                       [print or type full name], of___________________
    5   [print or type full address], declare under penalty of perjury that I have read in its entirety and
    6   understand the Stipulated Protective Order that was issued by the United States District Court
    7   for the Central District of California on [date] in the case of                       [insert formal
    $   name of the case and the number and initials assigned to it by the court]. I agree to comply
    9   with and to be bound by all the terms of this Stipulated Protective Order and I understand and
10      acknowledge that failure to so comply could expose me to sanctions and punishment in the
11      nature of contempt. I solemnly promise that I will not disclose in any manner any information
12      or item that is subject to this Stipulated Protective Order to any person or entity except in strict
13      compliance with the provisions of this Order.
14                     I further agree to submit to the jurisdiction of the United States District Court for the
15      Central District of California for the purpose of enforcing the terms of this Stipulated
16      Protective Order, even if such enforcement proceedings occur after termination of this action. I
17      hereby appoint                                             [print or type full name] of
1   8                                                              [print or type full address and telephone
19      number] as my California agent for service of process in connection with this action or any
20      proceedings related to enforcement of this Stipulated Protective Order.

21      Date:

22      City and State where sworn and signed:
23      Printed name:
24      Signature:

25

26

27

28
        I uill—4000-(O 4

                                                               -13-
                                                 STIPULATED PROTECTIVE ORDER
     Case 8:20-cv-02030-JLS-KES Document 33 Filed 04/21/21 Page 14 of 14 Page ID #:185


 1                                        CERTIFICATE OF SERVICE (CMIECF)
 2
 3                                       Mark Lindner v. Home Depot U.S.A., Inc., et at.
                                  USDC
                             Central District (Southern Division-Santa Ana),
                                         —



 4                           Case No.: 8:20-C V-02030-JLS (KESx)
       (Removal from Orange County Superior Court, Case No.: 30-2020-011602$3-CU-PL-CJC)
 5
            I hereby certify that on April 20, 2021, I electronically filed the foregoing
 6
      STIPULATED PROTECTIVE ORDER with the Clerk of the Court using the CM/ECF
 7    system which will send notification of such filing to the following:

 $    Reza Torkzadeh, Esq.                                    Counsel for Plaintiff
      Eugenia Steele, Esq.
 9                                                            Telephone: 310.935.l 111
      Jeff Crissrnan, Esq.
      THE TORKZADEH LAW FIRM                                  reza@tork1aw.con
10                                                            enia C torklaw.corn
      18650 MacArthur Boulevard, Suite 300
      Irvine, CA 92612                                        jLtorkla.com
11

12

13                         x   (BY ECF) I caused the above-referenced document(s) to be filed the
                               Electronic Case Filing (ECF) system in the United States District Court
14
                               for the Central District of California, on all parties registered for e
15                             filing. Counsel of record are required by the Court to be registered c-filers,
16
                               and as such, are automatically c-served with a copy of the documents upon
                               confirmation of c-filing.
17
                           X   (FEDERAL) I declare that I am employed in the office of a member of the
1$
                               Bar of this Court at whose direction the service was made. I declare under
19                             penalty of perjury under the laws of the United States of America that the
                               foregoing is true and correct.
20

21                    I declare under penalty of perjury, under the laws of the State of California, that the
27
      foregoing is true and correct.
23

24
                                                               /S/ LA URENCE C. OS3ORN
25                                                         LAURENCE C. OSBORN, ESQ

26

27

28

      1 l68-300{)41t)l I


                                                    CERTIFICATE OF SERVICE
